UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6675


ARNETT THOMAS,

                 Plaintiff - Appellant,

          v.

FEDERAL MEDICAL CENTER, Butner, North Carolina; BUREAU OF
PRISONS,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-ct-03048-D)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arnett Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arnett        Thomas    appeals        the     district      court’s       order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).      We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                “[T]he

timely      filing   of      a   notice    of       appeal   in   a   civil      case    is   a

jurisdictional requirement.”                   Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on September 23, 2011.               The notice of appeal was filed on April

9, 2012.        Because Thomas failed to file a timely notice of

appeal or obtain an extension or reopening of the appeal period,

we   deny    leave     to    proceed      in    forma      pauperis    and    dismiss      the

appeal.       We dispense with oral argument because the facts and

legal    contentions         are     adequately       presented       in   the    materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3